      CASE 0:18-cv-00222-PAM-SER Document 28 Filed 11/19/18 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


State Farm Fire and Casualty                  Case No. 18-cv-222 PAM/SER
Company,

                               Plaintiff,
                                            PLAINTIFF STATE FARM FIRE AND
vs.                                              CASUALTY COMPANY’S
                                              CONSOLIDATED MOTION FOR
Debra Geister; Andy Smit; Navigator          DEFAULT JUDGMENT AGAINST
Consulting Group, LLC; and Exzac,            DEFENDANTS DEBRA GEISTER,
Inc. d/b/a Matrix-IFS,                      NAVIGATOR CONSULTING GROUP,
                                               LLC, AND EXZAC INC., D/B/A
                                                      MATRIX-IFS
                          Defendants.



                                     MOTION

       State Farm Fire and Casualty Company (“State Farm” ), by its counsel,

moves for default judgment against Defendants Debra Geister (“Geister” ),

Navigator Consulting Group, LLC (“Navigator” ), and Exzac, Inc. d/b/a Matrix-IFS

(“Exzac” ), and respectfully requests that the Court, under Fed. R. Civ. P.

55(b)(2), enter judgment by default against Geister, Navigator, and Exzac. The

motion is based upon all the files, records, pleadings, and proceedings and the

arguments of counsel.
      CASE 0:18-cv-00222-PAM-SER Document 28 Filed 11/19/18 Page 2 of 2




Dated: November 16, 2018                  HKM, P.A.


                                          s/ Lehoan T. Pham
                                          C. Todd Koebele #17287X
                                          Michelle Christensen #23476X
                                          Lehoan T. Pham, #0397635
                                          30 East Seventh Street, Suite 3200
                                          St. Paul, MN 55101-4919
                                          (651) 227-9411
                                          tkoebele@hkmlawgroup.com
                                          mchristensen@hkmlawgroup.com
                                          lpham@hkmlawgroup.com

                                          A ttorneys forP laintiffS tate Farm Fire
                                          and C as u alty C ompany




4838-9164-2481, v. 1




                                      2
